DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Response to Arguments
Applicant’s arguments with respect to claims 8 and 17 have been considered but are moot in view of the new ground(s) of rejection (See new reference of Harizopoulos).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 11-12, 21-23, 25, 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over Colrain et al. (U.S. Pub. No. 2013/0066948 A1) in view of Harizopoulos et al. (U.S. Patent NO. 10,318,346 B1) and Salinas et al. (U.S. Pub. No. 2015/0142856 A1).
Regarding claim 8, Colrain teaches a database access method comprising:
receiving, by the database access service engine, an access request of an application, wherein the access request is for accessing a first database instance (Colrain, paragraph [0008], [0149], a database comprises data and metadata that is stored on one or more storage devices, such as hard disk, a stick of random access memory, and a cluster or a cloud storage system; a database application interact with an instance of database server (‘database instance’) by submitting, to the database instance, commands that cause the database instance to perform the operations on data store in a database; the database unique name and instance number is carried on the LTXID [logical transaction ID], a server receiving a request for the outcome of a transaction using an LTXID may identify the original database and instance where the transaction was submitted by virtue of the database and instance identifier as part of LTXID).
Colrain does not explicitly disclose: actively establishing, by a database access scheduler, a connection a to database access service engine in a first cloud.
Harizopoulos teaches: actively establishing, by a database access scheduler, a connection a to database access service engine in a first cloud (Fig. 4, col. 5, line 9-14, 27-34, col. 9, line 41-44, col. 10, line 23-25 and 37-51, data storage service may be a network-based service operate a data storage system in a cloud or network computing environment; leader node 420 may also manage the communication among computer nodes 430 through 450 instructed to carry out database operations for data stored in the processing cluster; computer nodes may implement a query engines for processing access requests received from leader nodes; query engine direct the scheduler to reprioritize a currently executing access request to make additional capacity, noted, as Fig 4 illustrates the computer nodes comprising scheduler for prioritizing data access request from leader node, which read on actively establishing, by a database access scheduler, a connection a to database access service engine in a first cloud as claimed).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include actively establishing, by a database access scheduler, a connection a to database access service engine in a first cloud into database transaction of Colrain.
Motivation to do so would be to include actively establishing, by a database access scheduler, a connection a to database access service engine in a first cloud so that access request processing is optimally performed (Harizopoulos, col. 1, line 29-30).
Colrain as modified by Harizopoulos do not explicitly disclose: wherein both the first database instance and the database scheduler are in a second cloud or a local area network (LAN).
Salinas teaches:
Salinas teaches: wherein both the first database instance and the database scheduler are in a second cloud or a local area network (LAN) (Fig. 4, paragraph [0006], [0032], application server to receive incoming requests from customers of the data center routed from a router or other gateway to a network; in turn, application server can communicate the request to a scheduler; scheduler can be an open source scheduler of a cloud environment of multi-tenant environment; as Fig. 4 illustrates the Scheduler of cloud environment in multi-tenant database system and scheduler coupled with multiple computer host having database instance associated with).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein both the first database instance and the database scheduler are in a second cloud or a local area network (LAN) into database transaction of Colrain.
Motivation to do so would be to include wherein both the first database instance and the database scheduler are in a second cloud or a local area network (LAN) to provide database services in a flexible on-demand manner (Salinas, paragraph [0003], line 7-8).
Colrain as modified by Harizopoulos and Salinas further teach:
 sending, by the database access service engine, the access request to the database access scheduler (Fig. 4, col. 9, line 41-44, col. 10, line 23-25 and 37-51, leader node 420 may also manage the communication among computer nodes 430 through 450 instructed to carry out database operations for data stored in the processing cluster; computer nodes may implement a query engines for processing access requests received from leader nodes; query engine direct the scheduler to reprioritize a currently executing access request to make additional capacity, noted, as Fig 4 illustrate the computer nodes comprising scheduler for prioritizing data access request receiving from leader node, which read on sending, by the database access service engine, the access request to the database access scheduler as claimed);
sending, by the database access scheduler, the access request to the first database instance (Salinas, paragraph [0032], the scheduler can be in communication with multiple computer hosts, each computer hosts con be configured to include multiple containers each having a database instance associated with).
Regarding claim 11, Colrain as modified by Harizopoulos and Salinas teach all claimed limitations as set forth in rejection of claim 8, further teach sending, by the database access engine, the access request to the database access scheduler based on an identifier of the database access scheduler (Colrain, paragraph [0008], paragraph [0135], [0149], [0145], the Logical transaction ID is managed for job running in the job scheduler; a database application interact with an instance of database server (‘database instance’) by submitting, to the database instance, commands that cause the database instance to perform the operations on data store in a database; the database unique name and instance number is carried on the LTXID [logical transaction ID], a server receiving a request for the outcome of a transaction using an LTXID may identify the original database and instance where the transaction was submitted by virtue of the database and instance identifier as part of LTXID).
Regarding claim 12, Colrain as modified by Harizopoulos and Salinas teach all claimed limitations as set forth in rejection of claim 8, further teach receiving, by the database access scheduler and from the first database instance, a processing result corresponding to the access request, and sending, by the database access scheduler and to the database access service engine, the processing result to enable provision of the processing result to the application (Salinas, Fig. 4, paragraph [0028], line 11-4, [0032], [0038]-[0040], [0042]-[0044], each container include a database instance and multiple databases associated with customer of the multi-tenant environment; application server to receive incoming requests from customers of the data center routed from a router or other gateway to a network; in turn, application server can communicate the request to a scheduler; scheduler can be an open source scheduler of a cloud environment of multi-tenant environment; the scheduler can be in communication with multiple computer hosts, each computer hosts con be configured to include multiple containers each having a database instance associated with; the scheduler can identify a cabinet by available computing and storage resources to handle the database; assume the request is from a customer having dedicated database resources such as dedicated cabinets; the identified host may be allocated an IP address, e.g., from a network layer of the environment, when the identified computing host is selected, a remote block storage can be configured and connection information for the selected host and database can be allocated, to provide for communication between host and block storage, an appropriate identifier can be established, e.g., along with a password, identification information can be used to access the database instance;  when the identified computing host is selected, a remote block storage can be configured and connection information for the selected host and database can be allocated, identification information can be used to access the database instance; the compute worker can request volume provisioning responsive to this verification that the IP address has been obtained, a guest worker then calls the guest OS to request containing of database instance, when this instance is received, it can be installed; thus the instance can be made available for handling database scenarios, this availability of the instance can be indicated to the requester via a verification message that the database instance is ready for operation).
Regarding claim 21, Colrain as modified by Harizopoulos and Salinas teach all claimed limitations as set forth in rejection of claim 8, further teach establishing a connection between the database access service engine and database instance based on the identifier of the database service engine (Salinas, Fig. 4, paragraph [0028], line 11-4, [0038]-[0040], [0042]-[0044], each container include a database instance and multiple databases associated with customer of the multi-tenant environment; the scheduler can identify a cabinet by available computing and storage resources to handle the database; assume the request is from a customer having dedicated database resources such as dedicated cabinets; the identified host may be allocated an IP address, e.g., from a network layer of the environment, when the identified computing host is selected, a remote block storage can be configured and connection information for the selected host and database can be allocated, to provide for communication between host and block storage, an appropriate identifier can be established, e.g., along with a password, identification information can be used to access the database instance; the compute worker can request volume provisioning responsive to this verification that the IP address has been obtained, a guest worker then calls the guest OS to request containing of database instance, when this instance is received, it can be installed; thus the instance can be made available for handling database scenarios, this availability of the instance can be indicated to the requester via a verification message that the database instance is ready for operation).
Regarding claim 22, Colrain as modified by Harizopoulos and Salinas teach all claimed limitations as set forth in rejection of claim 9, further teach performing, by the database access service engine, authentication on the connection (Salinas, Fig. 4, [0038]-[0040], the scheduler can identify a cabinet by available computing and storage resources to handle the database, the identified host may be allocated an IP address, e.g., from a network layer of the environment, when the identified computing host is selected, a remote block storage can be configured and connection information for the selected host and database can be allocated, to provide for communication between host and block storage, an appropriate identifier can be established, e.g., along with a password, identification information can be used to access the database instance).
Regarding claim 23, Colrain as modified by Harizopoulos and Salinas teach all claimed limitations as set forth in rejection of claim 8, further teach connecting, by the database access scheduler, to one or more database instances comprising the first database instance (Salinas, Fig. 4, [0038]-[0040], the scheduler can identify a cabinet by available computing and storage resources to handle the database, the identified host may be allocated an IP address, e.g., from a network layer of the environment, when the identified computing host is selected, a remote block storage can be configured and connection information for the selected host and database can be allocated, identification information can be used to access the database instance).
Regarding claim 25, Colrain as modified by Harizopoulos and Salinas teach all claimed limitations as set forth in rejection of claim 8, further teach wherein the access request carries an identifier of the first database instance (Colrain, paragraph [0008], paragraph [0135], [0149], [0145], the Logical transaction ID is managed for job running in the job scheduler; a database application interact with an instance of database server (‘database instance’) by submitting, to the database instance, commands that cause the database instance to perform the operations on data store in a database; the database unique name and instance number is carried on the LTXID [logical transaction ID], a server receiving a request for the outcome of a transaction using an LTXID may identify the original database and instance where the transaction was submitted by virtue of the database and instance identifier as part of LTXID).
As per claim 27, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 8 and is similarly rejected; further note, Fig. 15 of Colrain illustrates a computing device, also see paragraph [0547]-[0051].
As per claim 28, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 22 and is similarly rejected.
As per claim 29, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 11 and is similarly rejected.
As per claim 30, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 12 and is similarly rejected.
As per claim 32, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 25 and is similarly rejected.
Regarding claim 33, Colrain as modified by Harizopoulos and Salinas teach all claimed limitations as set forth in rejection of claim 32, further teach  wherein the identifier is an Internet Protocol (IP) address of the first database instance (Salinas, Fig. 4, [0038]-[0040], the scheduler can identify a cabinet by available computing and storage resources to handle the database, the identified host may be allocated an IP address, e.g., from a network layer of the environment, when the identified computing host is selected, a remote block storage can be configured and connection information for the selected host and database can be allocated, identification information can be used to access the database instance).
Claims 24, 26, 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Colrain et al. (U.S. Pub. No. 2013/0066948 A1) in view of Harizopoulos et al. (U.S. Patent NO. 10,318,346 B1) and Salinas et al. (U.S. Pub. No. 2015/0142856 A1), further in view of Williams et al. (U.S. Pub. No. 2020/0134200 A1).
Regarding claim 24, Colrain as modified by Harizopoulos and Salinas teach all claimed limitations as set forth in rejection of claim 8, but do not explicitly disclose: receiving, by the database access scheduler and from the first database instance, a processing result corresponding to the access request; encrypting, by the database access scheduler, the processing result to obtain an encrypted processing result; sending, by the database access scheduler and to the database access service engine, the encrypted processing result; decrypting, by the database access service engine, the encrypted processing result to obtain the processing result; and providing, by the database access service engine and to the application, the processing result.
Williams teaches: receiving, by the database access scheduler and from the first database instance, a processing result corresponding to the access request (paragraph [0051], the server system can decrypt service requests, performing, the search or computational operation, and encrypt the service result); encrypting, by the database access scheduler, the processing result to obtain an encrypted processing result (paragraph [0051], [0054], the server system can decrypt service requests, performing, the search or computational operation, and produce the service result, then encrypt the service result); sending, by the database access scheduler and to the database access service engine, the encrypted processing result; decrypting, by the database access service engine, the encrypted processing result to obtain the processing result; and providing, by the database access service engine and to the application, the processing result (paragraph [0056], the encrypted services results can be provided to the client, the encrypted service results are sent from the server system to the client system as encrypted message, the client receives the encrypted result and decrypt the encrypted result to obtain the results of its service request).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include receiving, by the database access scheduler and from the first database instance, a processing result corresponding to the access request; encrypting, by the database access scheduler, the processing result to obtain an encrypted processing result; sending, by the database access scheduler and to the database access service engine, the encrypted processing result; decrypting, by the database access service engine, the encrypted processing result to obtain the processing result; and providing, by the database access service engine and to the application, the processing result into database transaction of Colrain.
Motivation to do so would be to include receiving, by the database access scheduler and from the first database instance, a processing result corresponding to the access request; encrypting, by the database access scheduler, the processing result to obtain an encrypted processing result; sending, by the database access scheduler and to the database access service engine, the encrypted processing result; decrypting, by the database access service engine, the encrypted processing result to obtain the processing result; and providing, by the database access service engine and to the application, such that the processing result to decrypted by engine only inside secure environment; in this way malware cannot access/alter program information and data (Williams, paragraph [0032], line 7-11).
Regarding claim 26, Colrain as modified by Harizopoulos and Salinas teach all claimed limitations as set forth in rejection of claim 8, but do not explicitly disclose: encrypting, by the database access service engine, the access request to obtain an encrypted access request; sending, by the database access service engine and to the database access scheduler, the encrypted access request is; and decrypting, by the database access scheduler, the encrypted access request to obtain the access request.
Williams teaches: encrypting, by the database access service engine, the access request to obtain an encrypted access request; sending, by the database access service engine and to the database access scheduler, the encrypted access request is (Fig. 5, paragraph [0052]-[0053], an encrypted service request can be received by the server system as an encrypted message, the server system passes the encrypted request to the secure environment); and decrypting, by the database access scheduler, the encrypted access request to obtain the access request (paragraph [0053], the server system passes the encrypted request to the secure environment which decrypts the encrypted message using the shared secret).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include encrypting, by the database access service engine, the access request to obtain an encrypted access request; sending, by the database access service engine and to the database access scheduler, the encrypted access request is; and decrypting, by the database access scheduler, the encrypted access request to obtain the access request into database transaction of Colrain.
Motivation to do so would be to include encrypting, by the database access service engine, the access request to obtain an encrypted access request; sending, by the database access service engine and to the database access scheduler, the encrypted access request is; and decrypting, by the database access scheduler, the encrypted access request to obtain the access request such that the processing result to decrypted by engine only inside secure environment; in this way malware cannot access/alter program information and data (Williams, paragraph [0032], line 7-11).
Regarding claim 31, Colrain as modified by Harizopoulos and Salinas teach all claimed limitations as set forth in rejection of claim 27, but do not explicitly disclose: receiving, by the database access service engine and from the database access scheduler, an encrypted processing result corresponding to the access request; decrypting the encrypted processing result to obtain a processing result; and providing, by the database access service engine and to the application, the processing result.
Williams teaches: receiving, by the database access service engine and from the database access scheduler, an encrypted processing result corresponding to the access request; decrypting the encrypted processing result to obtain a processing result; and providing, by the database access service engine and to the application, the processing result (paragraph [0051], [0054], paragraph [0056],  the server system can decrypt service requests, performing, the search or computational operation, and produce the service result, then encrypt the service result; the encrypted services results can be provided to the client, the encrypted service results are sent from the server system to the client system as encrypted message, the client receives the encrypted result and decrypt the encrypted result to obtain the results of its service request).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include receiving, by the database access service engine and from the database access scheduler, an encrypted processing result corresponding to the access request; decrypting the encrypted processing result to obtain a processing result; and providing, by the database access service engine and to the application, the processing result into database transaction of Colrain.
Motivation to do so would be to include receiving, by the database access service engine and from the database access scheduler, an encrypted processing result corresponding to the access request; decrypting the encrypted processing result to obtain a processing result; and providing, by the database access service engine and to the application, the processing result such that the processing result to decrypted by engine only inside secure environment; in this way malware cannot access/alter program information and data (Williams, paragraph [0032], line 7-11).

Regarding claim 35, Colrain as modified by Harizopoulos and Salinas teach all claimed limitations as set forth in rejection of claim 27, but do not explicitly disclose: wherein the processor is further configured to execute the instructions to cause the computing device to: encrypt, by the database access service engine, the access request to obtain an encrypted access request; and send, to the database access scheduler, the encrypted access request; and decrypting, by the database access scheduler, the encrypted access request to obtain the access request.
Williams teaches: wherein the processor is further configured to execute the instructions to cause the computing device to: encrypt, by the database access service engine, the access request to obtain an encrypted access request; and send, to the database access scheduler, the encrypted access request (Fig. 5, paragraph [0052]-[0053], an encrypted service request can be received by the server system as an encrypted message, the server system passes the encrypted request to the secure environment); and decrypting, by the database access scheduler, the encrypted access request to obtain the access request (paragraph [0053], the server system passes the encrypted request to the secure environment which decrypts the encrypted message using the shared secret).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the processor is further configured to execute the instructions to cause the computing device to: encrypt, by the database access service engine, the access request to obtain an encrypted access request; and send, to the database access scheduler, the encrypted access request (Fig. 5, paragraph [0052]-[0053], an encrypted service request can be received by the server system as an encrypted message, the server system passes the encrypted request to the secure environment); and decrypting, by the database access scheduler, the encrypted access request to obtain the access request (paragraph [0053], the server system passes the encrypted request to the secure environment which decrypts the encrypted message using the shared secret) into database transaction of Colrain.
Motivation to do so would be to include wherein the processor is further configured to execute the instructions to cause the computing device to: encrypt, by the database access service engine, the access request to obtain an encrypted access request; and send, to the database access scheduler, the encrypted access request; and decrypting, by the database access scheduler, the encrypted access request to obtain the access request such that the processing result to decrypted by engine only inside secure environment; in this way malware cannot access/alter program information and data (Williams, paragraph [0032], line 7-11).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Colrain et al. (U.S. Pub. No. 2013/0066948 A1) in view of Harizopoulos et al. (U.S. Patent NO. 10,318,346 B1) and Salinas et al. (U.S. Pub. No. 2015/0142856 A1), further in view of Wang et al. (U.S. Pub. No. 2017/0011076 A1).
Regarding claim 34, Colrain as modified by Harizopoulos and Salinas teach all claimed limitations as set forth in rejection of claim 32, further teach  wherein the identifier is an Internet Protocol (IP) address of the first database instance (Salinas, Fig. 4, [0038]-[0040], the scheduler can identify a cabinet by available computing and storage resources to handle the database, the identified host may be allocated an IP address, e.g., from a network layer of the environment, when the identified computing host is selected, a remote block storage can be configured and connection information for the selected host and database can be allocated, identification information can be used to access the database instance) but do not explicitly disclose: where the identifier is a port number of the first database instance.
Wang teaches: where the identifier is a port number of the first database instance (paragraph [0033], a database instance may be represented using a combination of the IP address of the hosting server and a port number).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include where the identifier is a port number of the first database instance into database transaction of Colrain.
Motivation to do so would be to include where the identifier is a port number of the first database instance for pruning operation based on performance parameter of database instance (Wang, paragraph [0032]-[0033]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/Examiner, Art Unit 2168